Order entered March 10, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00028-CV

                      THE STATE OF TEXAS, Appellant

                                      V.

      MESQUITE CREEK DEVELOPMENT, INC., ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-14-05842-B

                                    ORDER

      Before the Court is appellees’ March 6, 2020 unopposed second motion for

an extension of time to file their brief on the merits. We GRANT the motion and

extend the time to April 8, 2020. We caution appellees that further extension

requests will be disfavored.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE